Exhibit 10.3

April 9, 2009

Ronald L. Frasch

19 Hirst Road

Briarcliff Manor, NY 10510

 

Re: Employment Agreement between Saks Incorporated and Ronald L. Frasch, dated
as of July 31, 2007, as amended on December 18, 2008 (“Employment Agreement”)

Dear Ron:

This letter agreement serves to amend the Employment Agreement in accordance
with Section 13(c) thereof. All capitalized terms in this letter agreement shall
have the same meaning as in the Employment Agreement, except as provided herein.

Effective June 1, 2009, solely for purposes of Sections 3(a) and 3(b) and the
definition of “Good Reason” contained in Section 4(c) of the Employment
Agreement, Executive’s Base Salary shall be reduced 7% from $1,050,000 to
$976,500. Notwithstanding the preceding sentence, for all other purposes of the
Agreement, the term Base Salary shall be $1,050,000 (or any higher rate from
time to time in effect).

The Company acknowledges that “Good Reason” under the Employment Agreement
includes, among other things, “any reduction in the Executive’s Base Salary [or]
annual bonus opportunity in any such case below the level specified by this
Agreement without the substitution of an equivalent benefit”, and that the
Executive may terminate employment for Good Reason following the effective date
of the change in Base Salary mentioned above. Executive, by signing below,
hereby irrevocably waives Executive’s right to claim Good Reason solely as a
consequence of the changes provided above. This waiver is a one time waiver of
Executive’s right under the Employment Agreement, and shall not be binding on
the Executive in any other respect.



--------------------------------------------------------------------------------

The changes to the Employment Agreement described above are subject to the
approval of the Human Resources and Compensation Committee of the Company’s
Board of Directors and shall only become effective upon such approval.

 

Sincerely, SAKS INCORPORATED /s/ Christine A. Morena Christine A. Morena
Executive Vice President, Human Resources

 

By signing on the line below, Executive

expressly agrees to the change in Base Salary

and waives Executive’s right to claim “Good

Reason” under the Employment Agreement

By:   /s/ Ronald L. Frasch   Ronald L. Frasch Title:   President

Date: 4-15-09

 

Page 2